DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 08/11/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejections and the previous 112 rejections have been withdrawn.
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant alleges, on pages 8-9 of the remarks, that one of ordinary skill in the art would not have considered the Baillet reference to teach a force exerting element in the form of a spring. Applicant alleges that Baillet indicates “in the relevant embodiment” that the device is advantageous because it does not include springs (page 8, Remarks). However, Baillet describes multiple embodiments. The spring-free embodiment of Baillet is not the embodiment cited within the rejection. Although Baillet indicates that the spring-free embodiment is advantageous because it does not include springs, Baillet also clearly demonstrates the benefits of using springs in the device. Baillet indicates that the spring will return the air expeller automatically to the rest position after actuation (¶ [0059, 0064, 0068]) and therefore describes why one of ordinary skill would envision using a spring. Since the use of a spring is discussed throughout Baillet, one of ordinary skill in the art would not have considered Baillet as a whole to teach away from the use of springs.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stradella (US 2004/0050885) in view of Goodman et al (US 2016/0375202) further in view of Baillet et al (US 2016/0167071).
Regarding Claim 2, Stradella discloses a powder dispensing applicator (Fig. 5; ¶ [0001]) comprising:
a container (reservoir 30, Fig. 5) having an inlet opening (air inlet 31, Fig. 5) and an outlet opening (powder outlet 32, Fig. 5) spaced from each other along a longitudinal axis of said applicator (as seen in Fig. 5) by a cavity (interior space of reservoir 30, Fig. 5) configured to contain a powder therein at least in the vicinity of said outlet opening (32, Fig. 5; Abstract, ¶ [0034]) when the outlet opening (32, Fig. 5) is in a closed state (as shown in Fig. 5) and to allow at least a part of the powder to be expelled therefrom when the outlet opening (32, Fig. 5) is in an open state (¶ [0036, 0040-0041]);
an actuator (air blaster 20, Fig. 5) comprising a deformable actuation element (bellows 25, Fig. 5) configured to contain a gas therein (¶ [0042], the bellows contains air to push towards the nozzle) and to be brought from its initial state, in which it has a maximal operational volume, into a final state in which it has a minimal operational volume, via an intermediate state, in which it has an intermediate operational volume smaller than the maximal volume, for building up pressure in said applicator when the outlet opening is in its closed state (¶ [0041]; Fig. 5 shows the bellows at a maximal volume; when compressed, the bellows goes from an intermediate, half compressed state to a final fully compressed state, and in the intermediate state pressure builds within the reservoir 30 to facilitate breaking up the powder prior to the maximal compression being reached which ejects the ball 50 and allows the powder to be sprayed through the nozzle);
and further being configured for being brought from its final state into its initial state by drawing ambient gas thereto from an exterior of the applicator after the built-up pressure is released (¶ [0040-0043]; the bellows are fully capable of reinflation through flow of air through the nozzle back towards the bellows after the powder has been dispensed; ¶ [0045] indicates the device can be used multiple times in which case reinflation would be necessary to allow a second or further actuation),
wherein the actuation element (25, Fig. 5) is in the form of a bellows (25, Fig. 5; ¶ [0042]) having a closed proximal end (bottom of bellows as seen in Fig. 5), an open distal end (where the bellows 25 joins to the reservoir 30 at air inlet 31, Fig. 5; ¶ [0034]) defining the inlet opening (31, Fig. 5) at its area close to the longitudinal axis (as seen in Fig. 1, the air inlet is around the central longitudinal axis), and an interior void therebetween (the interior of the bellows is an open cavity, as is known in the art; ¶ [0039, 0042]);
the bellows (25, Fig. 5) being sealingly fixed (¶ [0034]; the air blaster is connected to the reservoir and therefore would be sealingly fixed to prevent leakage) to the container (30, Fig. 5) at its area radially spaced from the inlet opening (31, Fig. 5; as shown in Fig. 5, the connection of the bellows to the reservoir would be radially spaced from the inlet opening);
wherein the actuator (20, Fig. 5) further comprises at least one force transmitting element (combination of ball 50, first rod 71, powder retaining member 40, and second rod 75, Fig. 5) passing through the inlet opening (31, Fig. 5) and the outlet opening (32, Fig. 5; the ball extends at least partially through the outlet opening as seen in Fig. 5) and having its proximal end within the interior void of the bellows (25, Fig. 5; as seen in Fig. 5, the proximal end of the second rod 75 is within the bellows and the distal end is connected to the powder retaining member 40),
a plug (50, Fig. 5) located at the distal end of the force transmitting element (combination of ball 50, first rod 71, powder retaining member 40, and second rod 75, Fig. 5), the plug (50, Fig. 5) being disposed distally with respect to the outlet opening (32, Fig. 4; the distal most point of the ball is disposed distally with respect to the outlet opening in an un-actuated state, and the entire ball is disposed distally with respect to the outlet opening in an actuated state), wherein the plug (50, Fig. 5) is configured to obstruct the outlet opening (32, Fig. 5) for keeping it in the closed state until said plug (50, Fig. 5) is operated by the actuator (20, Fig. 5) to bring the outlet opening (32, Fig. 5) into the open state when the actuation element (25, Fig. 5) is brought from the intermediate state into the final state, to create a flow of said gas generated due to a pressure differential between that within the applicator and that at its exterior, for propelling therewith at least a portion of the powder out of the outlet opening in a pressurized burst (¶ [0034, 0041]);
wherein the plug (50, Fig. 5) is configured to be moved between an obstructing position (as shown in Fig. 5) and an unobstructing position in which the plug (50, Fig. 5) is moved away from the outlet opening (32, Fig. 5) and is thus open (¶ [0034, 0041);
wherein the actuator (20, Fig. 5) is configured to selectively exert on the plug (50, Fig. 5): an opening force directed along said longitudinal axis to move the plug (50, Fig. 5) from the obstructing position into the unobstructing position (¶ [0034, 0041]); and
a closing force directed along said axis to bring the plug (50, Fig. 5) into the obstructing position from the unobstructing position, when the opening force is terminated, and maintain it in this position until the opening force is exerted, one of the opening and closing forces being directed towards the cavity (inner space of reservoir 30, Fig. 5) and the other one of these forces being directed away from the cavity (¶ [0040-0043]; the bellows are fully capable of reinflation through flow of air through the nozzle back towards the bellows after the powder has been dispensed; ¶ [0045] indicates the device can be used multiple times in which case reinflation would be necessary to allow a second or further actuation; the closing force on the plug is directed towards the reservoir);
wherein the at least one force transmitting element (combination of ball 50, first rod 71, powder retaining member 40, and second rod 75, Fig. 5) is manipulatable, at least indirectly, by the deformable gas-containing actuation element (25, Fig. 5; ¶ [0040]), so as to exert said opening force to the plug (50, Fig. 5) when the deformable gas-containing actuation element (25, Fig. 5) is brought from the intermediate state into the final state (¶ [0041]; Fig. 5 shows the bellows at a maximal volume; when compressed, the bellows goes from an intermediate, half compressed state to a final fully compressed state, where the ball 50 is moved to open the outlet opening 32 when the bellows 25 is in the final fully compressed state).
Stradella is silent regarding a gas-permeable filter having a first side facing the inlet opening and a second side facing the outlet opening, and disposed in the cavity so as to create between the second side of the filter and the outlet opening a chamber for the powder, the filter being configured to form a barrier to said powder for preventing the powder from moving through the filter towards the inlet opening, and silent regarding at least one force exerting element configured to manipulate, at least indirectly, the force transmitting element so as to exert said closing force on the plug when the deformable gas-containing actuation element is returned from its final state to its initial state, wherein said force exerting element is in the form of a spring which is brought into a compressed state when the force transmitting element exerts the opening force on the plug to bring it into the unobstructing position, and an extended state, in which the force transmitting element exerts on the plug the closing force, to bring the plug into the obstructing position
Goodman teaches a powder delivery device, thus being in the same field of endeavor, with a gas-permeable filter (50, Fig. 23) having a first side (facing plunger 40, Fig. 23) facing the inlet opening and a second side (facing powder compartment 22, Fig. 23) facing the outlet opening, and disposed in the cavity (20, Fig. 23) so as to create between the second side of the filter (50, Fig. 23) and the outlet opening a chamber for the powder (22, Fig. 23), the filter (50, Fig. 23) being configured to form a barrier to said powder for preventing the powder from moving through the filter (50, Fig. 23) towards the inlet opening (¶ [0045, 0047, 0053, 0054]). The filter prevents the powder from entering the bellows which could impact the functionality of the device (¶ [0054]).
Therefore, it would have been obvious to modify the device of Stradella to include a filter disposed in the cavity that creates a chamber for the powder between the second side of the filter and the outlet opening and prevents the powder from moving towards the inlet opening, as taught by Goodman (¶ [0045, 0047, 0053, 0054]). This prevents the powder from entering the bellows, which could impact the functionality of the device (as motivated by Goodman ¶ [0054]).
Stradella/Goodman is silent regarding at least one force exerting element configured to manipulate, at least indirectly, the force transmitting element so as to exert said closing force on the plug when the deformable gas-containing actuation element is returned from its final state to its initial state, wherein said force exerting element is in the form of a spring which is brought into a compressed state when the force transmitting element exerts the opening force on the plug to bring it into the unobstructing position, and an extended state, in which the force transmitting element exerts on the plug the closing force, to bring the plug into the obstructing position.
Baillet teaches a powder dispensing device, thus being in the same field of endeavor, with a force exerting element in the form of a spring (spring 80, Figs. 19-21) configured to manipulate, at least indirectly, a force transmitting element (first rod portion 61, Figs. 19-21) so as to exert said closing force on the plug (closure element 50, Figs. 19-21) when the deformable gas-containing actuation element (combination of air chamber 22 and pusher element 25, Figs. 19-21) is returned from its final state (as shown in Fig. 21) to its initial state (as shown in Fig. 19; ¶ [0064]). The force exerting element (80, Figs. 19-21) is brought into a compressed state when the force transmitting element (61, Figs. 19-21) exerts the opening force on the plug (50, Figs. 19-21) to bring it into the unobstructing position (as seen in Fig. 21, the plug is not obstructing the opening and the spring is compressed), and an extended state, in which the force transmitting element (61, Figs. 19-21) exerts on the plug (50, Figs. 19-21) the closing force, to bring the plug (50, Figs. 19-21) into the obstructing position (as seen in Fig. 19, the plug is obstructing the outlet opening and the spring is extended). The biasing action of the spring provides an automatic return of the deformable actuation element from the final position back to the initial position, closing the reservoir and preventing contamination of the device (¶ [0059, 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stradella/Goodman to include a force exerting element in the form of a spring with the claimed functions, as taught by Baillet Figs. 19-21, to provide an automatic return of the bellows of Stradella/Goodman from the final compressed position back to the initial extended position while also preventing contamination of the device (as motivated by Baillet ¶ [0059, 0064]).
Regarding Claim 4, Stradella further discloses the outlet opening (32, Fig. 5) is in the form of an axially extending passage having passage inner walls (as shown in Fig. 5, the outlet opening can be considered a longitudinally extending passage having longitudinally extending inner walls), in which in the plug (50, Fig. 5) is disposed between the passage inner walls when in its obstructing position (as shown in Fig. 5), and from which the plug (50, Fig. 5) is moved away from the passage inner walls into its unobstructing position (¶ [0034, 0041]).
Regarding Claims 9 and 17, Stradella is silent wherein the spring is configured to be maintained in its extended state until the deformable gas-containing actuation element is brought into the intermediate state from its initial state, and to be compressed at least indirectly by the deformable gas-containing actuation element when it is brought from the intermediate state into the final state, wherein the force exerting element is configured so that the duration of time necessary for the force exerting element to cause the plug to be brought into its obstructing position from its unobstructing position is selected so as to allow the gas-containing actuation element to increase its volume from the minimal operational volume to at least the intermediate volume before the plug obstructs the outlet opening.
Baillet teaches a powder dispensing device, thus being in the same field of endeavor, with a force exerting element in the form of a spring (spring 80, Figs. 19-21) configured to manipulate, at least indirectly, a force transmitting element (first rod portion 61, Figs. 19-21) so as to exert said closing force on the plug (closure element 50, Figs. 19-21) when the deformable gas-containing actuation element (combination of air chamber 22 and pusher element 25, Figs. 19-21) is returned from its final state (as shown in Fig. 21) to its initial state (as shown in Fig. 19; ¶ [0064]). The force exerting element (80, Figs. 19-21) is brought into a compressed state when the force transmitting element (61, Figs. 19-21) exerts the opening force on the plug (50, Figs. 19-21) to bring it into the unobstructing position (as seen in Fig. 21, the plug is not obstructing the opening and the spring is compressed), and an extended state, in which the force transmitting element (61, Figs. 19-21) exerts on the plug (50, Figs. 19-21) the closing force, to bring the plug (50, Figs. 19-21) into the obstructing position (as seen in Fig. 19, the plug is obstructing the outlet opening and the spring is extended). The spring (80, Figs. 19-21) is configured to be maintained in its extended state (Fig. 19) until the deformable gas-containing actuation element (22, 25, Figs. 19-21) is brought into the intermediate state (Fig. 20) from its initial state (Fig. 19; ¶ [0059], the spring is biased to the extended state and so will not compress until a force is applied to it), and to be compressed at least indirectly by the deformable gas-containing actuation element (22, 25, Figs. 19-21) when it is brought from the intermediate state (Fig. 20) into the final state (Fig. 21; ¶ [0059-0064]). Additionally, the force exerting element (80, Figs. 19-21) is configured so that the duration of time necessary for the force exerting element (61, Figs. 19-21) to cause the plug (5, Figs. 19-21) to be brought into its obstructing position (Fig. 19) from its unobstructing position (Fig. 21) is selected so as it allow the gas-containing actuation element (22, 25, Figs. 19-21) to increase its volume from the minimal operational volume (Fig. 21) to at least the intermediate volume (Fig. 20) before the plug (50, Figs. 19-21) obstructs the outlet opening (¶ [0059, 0064]). The biasing action of the spring provides an automatic return of the deformable actuation element from the final position back to the initial position, closing the reservoir and preventing contamination of the device (¶ [0059, 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stradella to include a force exerting element in the form of a spring with the claimed functions, as taught by Baillet Figs. 19-21, to provide an automatic return of the bellows of Stradella from the final compressed position back to the initial extended position while also preventing contamination of the device (as motivated by Baillet ¶ [0059, 0064]).
Regarding Claim 14, Stradella/Goodman/Baillet is silent whether said pressure is between 1.25 and 1.45 atm just before opening of said outlet opening.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Stradella/Goodman/Baillet to have the pressure be between 1.25 and 1.45 atm just before opening of said outlet opening since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Stradella/Goodman/Baillet would not operate differently with a pressure between 1.25 and 1.45 atm just before opening of the outlet opening and the device would function appropriately with a pressure between 1.25 and 1.45 atm just before opening of the outlet opening. Further, applicant places no criticality on the range claimed, indicating simply that the pressure “could” be within the claimed ranges (page 10, lines 26-39).
Regarding Claim 15, Stradella further discloses said deformable gas-containing actuation element (25, Fig. 5) has a maximal amount of gas therein in its said initial state when it has said maximal operational volume, has a minimal amount of gas therein in its said final state when it has said minimal operational volume, and is sealingly connected to said container (30, Fig. 5) so as to introduce said gas into the cavity (interior of 30, Fig. 5) via said inlet opening (31, Fig. 5) along said longitudinal axis, when being brought from the initial state into the intermediate state, for building up pressure within the cavity (interior of 30, Fig. 5) when the outlet opening (32, Fig. 5) is in its closed state (as shown in Fig. 5; ¶ [0040-0041]).
Regarding Claim 16, Stradella further discloses the gas-containing actuation element (25, Fig. 5) is configured to draw ambient air inside it at least partially via said outlet opening (32, Fig. 5) and said cavity (interior space of 30, Fig. 5), to increase its volume from the minimal operation volume to the maximal operational volume when it is returned from its final state to its initial state (the bellows are configured to refill with air via the outlet opening and through the cavity).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stradella (US 2004/0050885) Stradella (US 2004/0050885) in view of Goodman et al (US 2016/0375202) further in view of Baillet et al (US 2016/0167071) further in view of Von Schuckmann (US 2014/0076315).
Regarding Claims 10-12, Stradella further discloses said container (30, Fig. 5) has an inner wall (the reservoir 30 has longitudinally extending side walls that form the inner walls) defining said cavity (interior space of reservoir 30, Fig. 5).
Stradella/Goodman/Baillet is silent whether the cavity has at least one internal element configured to introduce turbulence into said flow of gas when propelling at least a portion of said powder, wherein said at least one internal element is at least one rib, and wherein said at least one rib protrudes inwardly from said inner wall.
Von Schuckmann teaches a powder delivery device, thus being in the same field of endeavor, with a cavity (capsule chamber 26, Fig. 2) with at least one internal element (thread 30, Fig. 2) configured to introduce turbulence into said flow of gas when propelling at least a portion of said powder (¶ [0045]), wherein said at least one internal element is at least one rib protruding inwardly from said inner wall (30, Fig. 2; ¶ [0006] indicates the S-shaped thread can be a rib that extends inwardly to the interior of the chamber instead of the groove described in ¶ [0034]). The turbulence improves the mixing of the powder with the air (¶ [0045]).
Therefore, it would have been obvious to modify the inner wall of the cavity of Stradella/Goodman/Baillet to include an inwardly protruding rib configured to introduce turbulence into the flow of gas when propelling at least a portion of the powder, as taught by Von Schuckmann (¶ [0006, 0034, 0045]), to improve the mixing of the powder with the air prior to delivery to the user (as motivated by Von Schuckmann ¶ [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781